Title: To George Washington from Edmund Randolph, 4 July 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Philadelphia July 4. 1794.
               
               The Secretary of State has the honor of reporting to the President of the U.S. upon such of the laws of the last session of congress, as were not published at the time of the former report.
               No. 34.   for the relief of persons imprisoned for debt.
               35   Next annual meeting of congress.
               36.   Extending the time of loans.
               37.   for paying the interest of the balances to the States.
               38.   Compensating Arthur St Clair.
               39.   Lewis Dubois.
               40.   Payment to Bank.   President to apply 200,000 dolls. of foreign loans.
               41.   Laying Embargoes.   Eventual power to President.
               42.   Drawback & Credit.
               43.   Credit.
               44.   John Robbe.
               45.   Duties upon Carriages.
               46.   Building of Gallies.   Eventual power to President.
               47    Commissioners of loans.
               48.   Duties on licences.
               49.   Duties on Spirits.   President to appoint supervisors & inspectors.
               50.   Punishment of crimes.   President to execute 7th and 8th Sections.
               51.   Duties on Sugar & Snuff.
               52.   Provision for frontiers.   President may increase rations.
               
               53.   Jabez Rogers.
               54.   Additional duties.
               55.   Additional allowance to Clerks.
               56.   Robert Forsyth’s family.
               57.   Invalids.
               58.   Useful arts.
               59.   Lighthouses & Beacons.
               60.   Nicholas Rieb.
               61.   Health-officer for Baltimore.
               62.   Patents to Virginia line.   Eventual power to President.
               63.   Appropriations.   may borrow 1,292,137 dols. 38/100.
               64.   District courts.
               65.   Duties on auction.
               of these several Laws the President is to have an agency in the following.
               No. 40.   Secretary of the Treasury.
               49.   Secretary of the Treasury.
               52.   War department.
               63.   Secretary of Treasury.
               Note! the eventual powers are not here considered, as they call for no immediate exertion, of this denomination are No. 41. 46. 62—No. 46 is supposed not to require immediate action for what has already passed.   No. 50. is extremely important and requires very particular attention from the President as to the manner of deputing the power.
            